Citation Nr: 0018834	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  96-50 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for the residuals of a 
pilonidal cyst.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
lumbosacral strain, recurrent.

5.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for a left 
calcaneal spur with history of Achilles' tendonitis.

6.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
bursitis, left thumb.




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
August 1992.  Active service in Southwest Asia is not shown.  

This matter is presently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating action of 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
and assigned separate noncompensable disability evaluations 
for left calcaneal spur with history of Achilles' tendonitis, 
recurrent lumbosacral strain and left thumb bursitis.  By 
that same decision, the RO denied claims of service 
connection for a bilateral shoulder condition, postoperative 
pilonidal cyst, and a bilateral ankle condition inter alia.

By an August 1997 rating action, the RO increased the 
evaluation assigned to the service-connected low back 
disability to the current level of 10 percent, effective from 
August 3, 1992.

In September 1998, the veteran testified at a personal 
hearing before a member of the Board who has since retired.  
At that hearing, the veteran indicated that his claim of 
service connection for an ankle disorder related to the right 
ankle only.  In May 2000, the Board sent a letter to the 
veteran mailed to his last known address advising him of his 
right to another hearing before a current member of the 
Board.  The veteran did not respond to the letter.  The 
claims file reflects that the letter has not been returned by 
the United States Postal Service as undeliverable.  Under 
these circumstances, the Board deems that the veteran does 
not desire another hearing.

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) made a distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service-connected condition.  In cases 
such as this where the veteran has appealed the initial 
rating assigned after service connection is established, the 
Board must consider the initial rating, and, if indicated, 
the propriety of a staged rating from the initial effective 
date forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  Thus, the Board has framed the issues regarding the 
service-connected lumbosacral strain, left calcaneal spur and 
left thumb bursitis as noted on the title page.

In a March 1999 decision, the Board found claims of 
entitlement to service connection for a right shoulder, right 
middle finger, right lower leg, right knee or left knee 
disorder, headaches and sinusitis to be not well grounded.  
All other issues were remanded for further development.  In 
the March 1999 Decision, the Board also referred the 
veteran's claim for Chapter 31 benefits to the RO for 
appropriate action; however, the claims file does not reflect 
that the RO has taken any action on this issue. 


FINDINGS OF FACT

1.  No competent medical evidence of a current disability 
associated with a pilonidal cyst excision or of a right ankle 
disorder has been submitted.

2.  No competent medical evidence tending to link any current 
left shoulder condition with active service has been 
submitted.

3.  The veteran failed to report for scheduled VA 
examinations that had been scheduled in conjunction with his 
claims for higher initial ratings; he failed to demonstrate 
good cause for failure to report. 

4.  The veteran's lumbosacral strain is manifested by forward 
flexion to 50 degrees, backward extension to 20 degrees, 
lateral bending to 20 degrees, bilaterally, and rotation to 
25 degrees, bilaterally; pain on motion, tenderness and spasm 
in the paraspinous muscles, and positive straight leg raising 
at 65 degrees, bilaterally; no additional disability due to 
weakened movement, excess fatigability, or incoordination has 
been medically demonstrated.  

5.  The service-connected residuals of left calcaneal spur 
with history of Achilles tendonitis are manifested by a 
markedly tender left Achilles tendon; no additional 
disability due to weakened movement, excess fatigability, or 
incoordination has been medically demonstrated.

6.  The service-connected bursitis of the left thumb is 
manifested by pain and swelling; no additional disability due 
to weakened movement, excess fatigability, or incoordination 
has been medically demonstrated.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
left shoulder disorder, for residuals of a pilonidal cyst, 
and for a right ankle disorder are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a 20 percent initial rating for service-
connected lumbosacral strain are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b), 3.655, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(1999).

3.  The criteria for a 10 percent initial rating for service-
connected left calcaneal spur with history of Achilles 
tendonitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 3.655, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5273, 5284 (1999).

4.  The criteria for a 10 percent initial rating for service-
connected left thumb bursitis are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b), 3.655, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

A.  Factual Background

The veteran's service medical records (SMRs) reflect that he 
underwent an enlistment examination in May 1979.  The 
examination report reflects none of the claimed conditions; 
however, a preexisting bullet wound to the pelvis/buttocks 
was shown.  The enlistment examination report notes that a 
bullet remained in the wall of the rectum but was 
asymptomatic.  In December 1981, the veteran complained of 
right lower leg pain.  His history included a motor vehicle 
accident three weeks prior and his participation in full-
contact karate.  He reported sharp pain after he hit his 
heel.  The impression was deep muscle bruise.  In February 
1982, he was seen for right ankle/calf/knee pain after 
jumping from a loading platform.  The right ankle showed no 
edema, swelling, or limitation of motion; however, slight 
pain on motion was noted.  The assessment was questionable 
mild leg/ankle strain.  He was returned to full duty and 
cleared to run a physical fitness test scheduled for the next 
day.  In March 1982, he complained of pain in the right shin.  
A November 1982 examination report notes normal clinical 
evaluations of all systems and no significant defects or 
interval history.  

A pilonidal cyst was identified in April 1983 and was excised 
in June 1983.  An infected abscess was drained at the 
surgical site in July 1983.  A February 1984 reenlistment 
examination report notes a history of pilonidal cyst removal 
with one episode of infection and no sequelae.  

A March 1987 examination report does not note any complaint 
concerning the left shoulder, right ankle, or pilonidal cyst.  
A November 1988 report notes that the veteran twisted his 
right ankle while running.  X-rays showed no fracture.  An 
April 1989 report notes persistent right ankle pain since 
spraining it 4 months earlier.  The veteran also complained 
of left heel pain when running or playing basketball; 
however, X-rays were within normal limits.  The assessment 
was multiple complaints from old injuries.  

In August 1991, the veteran reported right ankle pain since a 
traffic accident two days earlier; however, on further 
inquiry, the examiner noted a history of chronic right ankle 
pain.  The veteran also complained of neck and shoulder 
stiffness.  The examiner noted that the veteran was an active 
athlete and that his ankle displayed no swelling or 
ecchymosis but was tender to palpation along the anterior 
medial malleolus.  Right ankle range of motion was full, the 
joint was stable, but the veteran's gait was slightly 
antalgic.  X-rays of the right ankle showed loss of medial 
joint space and calcification of cartilage, but no fracture 
or dislocation.  The assessments were degenerative joint 
disease of the right ankle and mild ankle sprain.  A 
September 1991 health treatment note reflects that an 
orthopedic consultation for right ankle pain was pending but 
that the ankle condition was not yet considered disabling for 
purposes of re-enlisting.  

In December 1991, the veteran's orthopedic complaints were 
limited to the low back and left side.  In April 1992, he 
complained of two month's of left shoulder pain, especially 
during abduction.  The examiner noted no apparent history of 
trauma.  The assessment was left shoulder tendonitis/bursitis 
and he was again scheduled for an orthopedic consultation.  

A May 1992 orthopedic consultation report notes 4 months of 
left shoulder pain.  Active range of motion was within normal 
limits but abduction against resistance was uncomfortable.  
Passive shoulder motion and active biceps motion against 
resistance were painless.  The anterior shoulder was tender 
and there was a mild impingement sign but there was no 
atrophy or deformity.  The assessment was history of rotator 
cuff tendonitis.  Therapy was scheduled.  Another May 1992 
consultation report notes chronic right ankle pain with 
osteophytes shown on plain film.  A provisional diagnosis of 
degenerative joint disease of the right ankle was given.  A 
June 1992 follow-up report notes that the veteran was 
restricted from physical fitness training and prolonged 
activities on his feet for 10 days and that further ankle X-
rays were scheduled for the next visit.  

There are no further reports nor do the veteran's SMRs 
include a separation examination report.

The veteran submitted a service connection claim in August 
1992.  He reported that his left shoulder tendonitis began in 
December 1991 and that right ankle joint problems began in 
February 1982.  He reported a 1983 pilonidal cyst.  Along 
with his claim, he submitted his DD-214, which does not 
reflect service in Southwest Asia.  

A March 1993 VA general medical examination report notes that 
the veteran supplied his relevant medical history to the 
examiner.  He reported that lifting over 50 pounds caused 
left shoulder pain and that running caused left heel pain.  
The examiner noted normal range of motion of the left 
shoulder and right ankle.  X-rays of the left shoulder and 
right ankle were negative for any abnormality.  The final 
diagnoses report included no disease of the shoulders found, 
recurrent right ankle sprains, by history, pilonidal cyst 
removed, no residual. 

As noted in the introduction, in July 1994, the RO denied 
service connection for a bilateral shoulder condition, for a 
bilateral ankle condition and for a pilonidal cyst on the 
basis that none of these conditions were currently shown.

In February 1997, the veteran submitted an additional SMR and 
some lay evidence.  The SMR consists of a request for an 
orthopedic consultation dated August 29, 1991, that had not 
previously been of record.  This SMR notes that the veteran 
had a history of chronic right ankle pain with significant 
degenerative changes shown on X-ray.  A provisional diagnosis 
of right ankle degenerative joint disease was given.  

The private medical reports submitted in February 1997 
include a January 1997 MRI report of the left shoulder.  No 
abnormalities were noted except for questionable supraspinous 
tendonitis.  The impression was no evidence of left rotator 
cuff tear.

The veteran's spouse and a service comrade submitted written 
statements in February 1997 to the effect that the veteran's 
health had visibly deteriorated in recent years.  The veteran 
himself reported that he could not flex the right ankle 
upward or to either side.  He reported that the right ankle 
was extremely painful in the mornings and while walking 
standing or driving, and during the winter.  He also reported 
that his left shoulder was extremely painful, that it could 
not bear weight, and that it became numb while sleeping at 
night.  He said that the symptoms were the same as those 
noticed in 1987 while on active duty.  He also submitted an 
X-ray film, which the RO returned noting that they could not 
interpret it. 

In September 1998, the veteran testified that during active 
service a doctor wanted to operate on the right ankle joint 
to remove the calcified deposits.  He testified that a Dr. 
Cook recently saw him and noted that the surgery could yet be 
performed.  He recalled that he had tendonitis of the left 
shoulder during active service and that a January 1997 MRI 
report also noted tendonitis.  He testified that a private 
physician has indicated that his present conditions are 
related to the claimed service injuries.  He testified that 
his pilonidal cyst scar had a hole in it and drained about 
once per month and that his doctors said that it might need 
further surgery.  

In March 1999, the Board remanded the issue to the RO for 
further development.  The Board requested that the veteran be 
afforded a VA examination of his pilonidal cyst and that an 
effort be made to secure any records of private treatment or 
medical opinions concerning the left shoulder and right 
ankle. 

In April 1999, the RO sent the veteran releases in favor of 
Drs. Cook and Neustatter.  No response was received.  In July 
1999, the RO sent another letter to the veteran apprising him 
of the consequences for failure to report for a scheduled VA 
examination without good cause.

A note in the claims file indicates that the veteran failed 
to report for VA examinations dated in October and November 
1999.

In May 1999, the Board sent a letter to the veteran informing 
that he could have another hearing before a Board member if 
he desired.  The veteran did not respond to the letter.  

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Initially however, the threshold question with respect to any 
claim for service connection is whether the veteran has met 
his initial burden of submitting evidence to show that the 
claim is well-grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

For the reasons discussed below, the claims for entitlement 
to service connection for a left shoulder disorder, for 
residuals of a pilonidal cyst, and for a right ankle disorder 
lack one or more of the essential elements for well 
groundedness. 

Concerning the claimed left shoulder disorder, there is 
evidence that the veteran was treated for left shoulder pain 
during active service, at which time assessments of bursitis 
and left rotator cuff tendonitis were given.  Although in 
March 1993 a VA examiner did not find any evidence of a 
current left shoulder disability, a January 1997 MRI report 
does note the possibility of supraspinous or rotator cuff 
tendonitis; however, no medical evidence of a link between 
that condition and the rotator cuff tendonitis noted during 
active service was offered.  The veteran has attempted to 
supply a medical link between in-service and post-service 
shoulder conditions; however, he, as a layman without proper 
medical training and expertise, is not competent to provide 
probative evidence on a medical matter such as the diagnosis 
or etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  He failed to 
return a release form so that VA could assist him in 
obtaining such evidence.  In this regard, the Board 
emphasizes that a well-grounded claim must be supported by 
competent evidence, not merely allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The Board therefore 
finds that the claim lacks medical evidence of a link or 
nexus between any current left shoulder disability and active 
service and it must be denied as not well grounded.  

Concerning the claim for service connection for residuals of 
a pilonidal cyst, there is evidence of an in-service 
pilonidal cystectomy; however, there is no medical evidence 
of a current disability.  The March 1993 VA examiner 
specifically found no residuals.  The veteran was offered an 
additional VA examination but failed, without showing good 
cause, to report for such examination.  38 C.F.R. § 3.655 
requires that the claim be rated on the evidence of record 
under these circumstances and the evidence of record lacks 
the necessary medical evidence of a current disability.  The 
veteran has supplied lay evidence of residuals; however, the 
evidence of those residuals must be medical evidence, which 
the veteran is not competent to provide.  Espiritu, 2 Vet. 
App. at 494-5.  The claim must therefore be denied as not 
well grounded.

Concerning the claim for service connection for a right ankle 
disorder, it also must be denied because it lacks competent 
medical evidence of a current disability.  Although a 
provisional diagnosis of right ankle degenerative joint 
disease was made and an assessment of ankle strain/sprain was 
given during active service, the post-service medical 
evidence shows only a history of ankle sprains with no 
current disorder.  Post-service X-rays do not show 
degenerative joint disease of the right ankle.  The veteran 
failed to return a release form so that VA could assist him 
in obtaining such information.  The veteran has reported 
current right ankle symptoms but has failed to provide the 
necessary medical evidence of such.  Espiritu, 2 Vet. App. at 
494-5.  Therefore, the veteran's allegations cannot be used 
as evidence of a medical diagnosis.  The claim must therefore 
be denied as not well grounded.

In order to attain service connection for residuals of a 
pilonidal cyst and a right ankle disorder, the veteran must 
first supply VA with a medical diagnosis of a current 
disability.  In the absence of competent evidence of a 
diagnosis to support those claims, they must be denied as not 
well grounded.  To attain service connection for a left 
shoulder disorder, the veteran must supply medical evidence 
of a nexus between any current left shoulder disorder and 
active service, i.e., medical conditions noted during active 
service.  Until such evidence has been submitted, VA is under 
no duty to assist the veteran in developing these claims.  
See Epps, 126 F.3d at 1468.  Furthermore, the Board is aware 
of no circumstances in this matter that would put VA on 
notice that any additional relevant evidence may exist, 
which, if obtained, would well ground the claims.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

II.  Initial Rating Claims

A.  Factual Background

A SMR dated in May 1980 notes a 1-inch deep nail puncture 
wound to the base of the left thumb.  Dressing and Bacitracin 
was applied.  The SMRs note complaint and treatment of low 
back pain and left heel/Achilles tendonitis pain at various 
times.

A March 1993 VA general medical examination report notes a 
history of low back pain for which no specific diagnosis had 
ever been given and a complaint of continuing left heel pain 
when jogging.  The examiner found the veteran's carriage, 
posture, and gait to be normal.  Range of motion of the 
lumbar spine was termed "good."  The examiner noted that the 
veteran could forward flex to touch his toes with his 
fingertips.  Lateral bending, backward extension and rotation 
were described as "good" also.  There was no tenderness, 
spasm, or muscle atrophy.  There was no hand or thumb 
weakness, deformity, or arthritic changes.  There was soft 
tissue swelling of the left thumb area consistent with 
bursitis but no other disease was shown.  X-rays showed 
minute calcaneal spurs of both feet.  The diagnoses included 
chronic recurrent lumbosacral strain; history of Achilles 
tendonitis of the left heel with no residuals; minimal 
posterior calcaneal spurs of both heels; and, bursitis of 
left thumb, minimal, not tendonitis. 

In July 1994, the RO established service connection for 
lumbosacral strain, for left calcaneal heel spur, and for 
left thumb bursitis.  The RO assigned a noncompensable rating 
for left calcaneal spur with history of Achilles tendonitis 
under Diagnostic Code 5273.  The RO assigned a noncompensable 
rating for recurrent lumbosacral strain under Diagnostic Code 
5295, and noncompensable rating for bursitis of the left 
thumb under Diagnostic Code 5019.

In February 1997, the veteran submitted a private medical 
record that reflects complaint of back pain and Achilles 
tendonitis in August 1996.  The examiner reported lower back 
spasm when touched and that flexing the feet relieved pain in 
the Achilles, bilaterally.  A January 1997 private treatment 
report notes Achilles tendonitis, left heel spurs, and back 
pain.  The report notes that the veteran's job required him 
to stand a lot, which caused heel spur pain.  He had 
discontinued taking Oruvail (anti-inflammatory) because it 
did not help.  The examiner noted that the veteran would try 
steroid drugs.  

In statements received in February 1997, the veteran, his 
spouse, and a service buddy recounted the veteran's various 
complaints of thumb, heel and back pain.  The veteran's 
spouse reported that it was the right thumb that ached.

The veteran underwent a VA bones examination in May 1997.  
According to the report, the veteran complained of constant 
pain in the left Achilles tendon for the recent four years.  
He reported swelling of the left Achilles on excessive 
walking.  He reported lower back pain and tightness and 
inability to bend down all the way.  He reportedly took 
Darvocet and Skelaxin for back pain three times daily and had 
undergone physiotherapy.  He did not describe any flare-ups 
of back pain but he did mention that he had tightness in the 
back toward the end of the day.  The examiner noted that the 
veteran was in no acute distress but he did have marked 
tenderness to palpation at the left Achilles tendon.  The 
spine showed no postural deformity or abnormality but there 
was tenderness along the paraspinal muscles in the lumbar 
region.  Lumbar spine range of motion was to 50 degrees in 
forward bending, to 20 degrees of extension, to 20 degrees of 
lateral flexion in both directions, and to 25 degrees of 
rotation in both directions.  There was significant pain on 
movements.  Straight leg raising was positive at 65 degrees, 
bilaterally, limited by low back pain.  Motor strength, 
sensation, reflexes, and gait were normal.  The diagnoses 
were lumbosacral strain; left Achilles tendonitis; and left 
heel spur.  X-rays taken 4 days later showed a normal lumbar 
spine and a normal left heel.  After considering the X-rays, 
the examiner changed the left heel spur diagnosis to 
"radiologically, there is no evidence of left heel spur."  
The examination report does not mention the left thumb.

In an August 1997 RO rating decision, a 10 percent rating was 
assigned for low back strain effective August 1992 under 
Diagnostic Code 5295 on the basis of limitation of motion but 
no evidence of muscle spasm or loss of lateral spine motion.

In September 1998, the veteran testified before a member of 
the Board that he was requested by letter to submit X-ray 
evidence of a left heel spur and that he had submitted such 
X-rays to VA.  He testified that upon reviewing his claims 
file just prior to the hearing he saw for the first time the 
RO's letter explaining that they had returned the X-ray to 
him unread.  He testified that he never received the letter 
or his X-ray.  He reported left foot pain when working and 
when just sitting.  He testified that he drove a forklift at 
his job.  He reported constant back pain with numbness down 
the left leg and trouble getting up after sitting.  He 
reported that the condition has continued to get worse.   He 
testified that he had pain in the left thumb to the wrist and 
that the left thumb was weaker than the right thumb.  He 
testified that he was right-handed.  He reported occasional 
thumb swelling and flare-ups about once every other month.  

In March 1999, the Board remanded the initial rating issues 
to the RO for further orthopedic examination and evaluation 
of claimed functional loss due to pain. 

In July 1999, the RO advised the veteran by letter of the 
consequences for failure to report for a scheduled VA 
examination without good cause.  Relevant portions of 
38 C.F.R. § 3.655 were included in the letter.  The RO 
mentioned that a VA examination would be scheduled in the 
near future.

The claims file reflects that the veteran failed to report 
for a feet examination, a hand, thumb, and finger 
examination, and for a spine examination scheduled during 
October and November 1999.

B. Legal Analysis

Initially, the Board notes that the claims for higher initial 
ratings are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also finds that all 
relevant evidence for equitable disposition of the claims has 
been obtained to the extent possible. 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1999).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
§ 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In cases such as this where the veteran has appealed 
the initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with joint or periarticular pathology, which produces 
disability, warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 
(1999).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that a Diagnostic Code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court then remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

The Board notes that the veteran was scheduled for VA re-
examinations that were ordered to evaluate and/or confirm the 
present level of disability.  The veteran failed to report 
for these examinations.  The record indicates that the 
veteran was given notice of the scheduled examinations and 
notice of the consequences for failure to report.  He has not 
demonstrated or set forth good cause for such failure to 
report nor has he provided any reason for his failure to 
report.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1999).  Because the 
claims for higher initial ratings being considered in this 
appeal are in conjunction with the veteran's original claim 
for service connection, they shall be rated based on the 
evidence of record.  The Board finds that the veteran was 
advised by the RO that failure to report would have such 
consequences.  This notice is sufficient to invoke 38 C.F.R. 
§ 3.655 without violating the principles of Bernard v. Brown, 
4 Vet. App. 384 (1993). 

The evidence of record indicates that the veteran's 
lumbosacral strain is manifested by forward flexion to 50 
degrees, backward extension to 20 degrees, lateral bending to 
20 degrees bilaterally, and rotation to 25 degrees 
bilaterally; pain on motion; tenderness and spasm in the 
paraspinous muscles; and, positive straight leg raising at 65 
degrees bilaterally.  No additional disability due to 
weakened movement, excess fatigability, or incoordination has 
been medically demonstrated.  

The veteran's lumbosacral strain is presently rated 10 
percent disabling under Diagnostic Code 5295.  The Board's 
inquiry will therefore be limited to whether there is any 
basis to assign a rating greater than 10 percent under this 
or other available diagnostic codes.  

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain when there is muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space.  A 40 percent evaluation is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.   See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

An August 1996 private medical report reflects lower back 
spasm "when touched." The Board infers from this that 
palpation of the lower back triggers lower back muscle spasm.  
A May 1997 VA examiner noted tender paraspinous muscles and 
considerable pain during bending.  Neither of the reports 
states clearly whether muscle spasm was elicited on extreme 
forward bending; however, the Board might further infer that 
palpation of the lower back during extreme forward bending 
would produce muscle spasm.  Resolving any doubt in favor of 
the veteran, the Board finds satisfactory medical evidence of 
muscle spasm on extreme forward bending.  The May 1997 VA 
examiner found lateral bending to 20 degrees in either 
direction.  This is satisfactory evidence of loss of lateral 
motion in the standing position.  Comparing the veteran's 
symptoms to the rating schedule, the Board finds that the 
criteria for a 20 percent rating under Diagnostic Code 5295 
are more nearly approximated.  

Considering whether a 40 percent rating under Diagnostic Code 
5295 is met, the Board does not find evidence of severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space or abnormal mobility on forced 
motion.  Therefore, even considering the tenets of DeLuca, 
the criteria for a 40 percent rating under Diagnostic Code 
5295 are not more nearly approximated.  

Considering other Diagnostic Codes, a 40 percent evaluation 
is available for severe limitation of motion of the lumbar 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  
In this case, the range of motion of the lumbar spine is not 
severely limited.  Under Diagnostic Code 5293, a 40 percent 
rating is available for severe intervertebral disc syndrome, 
however, such symptoms are not shown in this case.  

For the above reasons, the Board finds that the veteran's 
lumbosacral strain disability more nearly approximate the 20 
criteria for a 20 percent rating under Diagnostic Code 5295.  

The evidence does not clearly reflect that a staged rating is 
for application in this case.  Although the March 1993 VA 
examiner noted generally "good" range of motion without 
muscle spasm, the findings lack specificity.  Resolving doubt 
in the veteran's favor, the Board finds that criteria for a 
20 percent rating are more nearly approximated for the entire 
appeal period.  

The evidence of record reflects that a markedly tender left 
Achilles tendon manifests the service-connected residuals of 
left calcaneal spur with history of Achilles tendonitis.  No 
additional disability due to weakened movement, excess 
fatigability, or incoordination has been medically 
demonstrated.  The disorder is presently rated noncompensably 
disabling under Diagnostic Code 5273.  The Board's will 
therefore determine whether there is any basis to assign a 
compensable rating under this or any other diagnostic code.  

Diagnostic Code 5273 provides that a 10 percent rating is 
available for moderate deformity associated with malunion of 
the Os calcis or astragalus.  These conditions are not shown 
in this case; however, considering other diagnostic codes, 
the Board notes that Diagnostic Code 5284 provides for a 10 
percent rating for injury of the foot that is "moderate" and 
a 20 percent rating for injury of the foot that is 
"moderately severe."  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(1999).  The code supplies no other guidance to assist the 
rater in distinguishing a "moderate" foot injury from a 
"moderately severe" injury.  According to 38 C.F.R. § 4.40, a 
part that becomes painful on use is to be regarded as 
"seriously disabled."  Because the examiner has recorded 
tenderness of the left heel, the Board therefore feels that 
at least the minimum compensable rating is warranted under 
injury of the foot.  Comparing the veteran's symptoms with 
the criteria for a 20 percent rating for "moderately severe" 
foot injury, the criteria do not appear to be more nearly 
approximated.  The examiner noted that the veteran was not in 
any distress, he walked with a normal gait, and motor 
strength was normal.  X-rays were negative.  For these 
reasons, the Board finds that the veteran's left Achilles 
tendonitis disorder more nearly approximates the criteria for 
a 10 percent rating under Diagnostic Code 5284.  Here again, 
the evidence does not clearly reflect that a staged rating is 
for application in this case. 

The evidence of record reflects that the service-connected 
bursitis of the left thumb is manifested by pain and 
swelling.  No additional disability due to weakened movement, 
excess fatigability, or incoordination has been medically 
demonstrated.  The disorder is presently rated noncompensably 
disabling under Diagnostic Code 5019.  The Board's will 
therefore determine whether there is any basis to assign a 
compensable rating under this or any other diagnostic code.  

Diagnostic Code 5019 is the rating code for bursitis, which 
is to be rated on limitation of motion of the affected parts 
as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic 
Code 5019 (1999).  The Board must therefore apply the rating 
criteria provided for rating degenerative arthritis.  
Diagnostic Code 5003, degenerative arthritis, mandates that 
arthritis be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5003 (1999). 

The evidence of record reflects that there is no limitation 
of motion of the service-connected left thumb.  This would 
warrant a noncompensable evaluation, as the RO has 
determined.  However, Diagnostic Code 5003, requires that a 
10 percent rating be applied where there is satisfactory 
evidence of painful motion.  The veteran has reported painful 
motion.  A medical diagnosis of bursitis means inflammation 
of a bursa, Dorland's Illustrated Medical Dictionary 240 
(28th ed. 1994).  Inflammation, in turn, is characterized in 
the acute form by pain and other classical signs, Dorland's 
Illustrated Medical Dictionary 839 (28th ed. 1994).  The 
evidence of record therefore reflects painful motion of the 
left thumb.  Accordingly, the criteria for a 10 percent 
rating for left thumb bursitis are met.  The evidence of 
record does not suggest that any higher rating is authorized 
for this disorder or that a staged rating is for application 
in this case. 

The above disabilities do not involve an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted.  38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  
There has been no recent hospitalization for these 
conditions, and there is no medical evidence of marked 
interference with the veteran's employment in recent years or 
other impairment in earning capacity not acknowledged by the 
schedular ratings assigned herein.


ORDER

1.  In the absence of evidence of well groundedness, the 
claims of entitlement to service connection for a left 
shoulder disorder, residuals of a pilonidal cyst, and for a 
right ankle disorder are denied.

2.  An initial 20 percent rating for recurrent lumbosacral 
strain is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

3.  An initial 10 percent rating for left calcaneal spur with 
history of Achilles tendonitis is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

4.  An initial 10 percent rating for bursitis of the left 
thumb is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

 

